287 U.S. 314 (1932)
STROTHER
v.
BURNET, COMMISSIONER OF INTERNAL REVENUE.
No. 105.
Supreme Court of United States.
Argued November 18, 1932.
Decided December 5, 1932.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE FOURTH CIRCUIT.
Mr. Camden R. McAtee, with whom Mr. Wells Goodykoontz was on the brief, for petitioner.
Assistant Attorney General Youngquist, with whom Solicitor General Thacher, and Messrs. Whitney North Seymour, Sewall Key, and Andrew D. Sharpe were on the brief, for respondent.
MR. JUSTICE STONE delivered the opinion of the Court.
The decision in this case, which is here on certiorari, turns on that in Bankers Pocahontas Coal Co. v. Burnet, just decided, ante, p. 308.
Petitioner, a stockholder in the Bankers Pocahontas Coal Co., received dividends upon his stock which were, to some extent, a distribution of the royalty payments received by the corporation and involved in its suit against the Commissioner. The ruling of the Commissioner in this case, that the amounts so distributed from royalties were taxable income, was upheld by the Board of Tax Appeals, 18 B.T.A. 901, and by the Court of *315 Appeals for the Fourth Circuit, 55 F. (2d) 626, which remanded the case to the Board for further proceedings, to enable the petitioner to offer additional testimony having a bearing on the correct computation of the deficiency, in accordance with the opinion of the court. The parties stipulate that the decision of this case shall be controlled by that of Bankers Pocahontas Coal Co. v. Burnet, and the judgment below is accordingly
Affirmed.